UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1796



JAMES MESSER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CA-99-406-0-10)


Submitted:   December 5, 2000          Decided:     December 28, 2000


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Palmer Freeman, Jr., SUGGS & KELLY, Columbia, South Carolina;
Lawrence C. Melton, BASTIANELLI, BROWN & KELLEY, CHTD., Washington,
D.C., for Appellant. J. Rene Josey, United States Attorney, Barbara
M. Bowens, Assistant United States Attorney, Columbia, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Messer appeals the district court’s order dismissing his

civil action under the Federal Tort Claims Act (“FTCA”) pursuant to

Fed. R. Civ. P. 12(b)(1).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm the district court’s order on the grounds that the

independent contractor exception to the FTCA precludes Messer’s

claims against the United States.     See Robb v. United States, 80

F.3d 884 (4th Cir. 1996). Because federal jurisdiction is lacking,

we decline to address whether Messer received full compensation for

his injuries through his settlement with joint tortfeasors in state

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2